Case: 08-10360 Document: 00511283545 Page: 1 Date Filed: 11/03/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 3, 2010
                                     No. 08-10360
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

STEVE RAY HICKMAN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 1:93-CR-10-9


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Steve Ray Hickman, federal prisoner # 23249-077, pleaded guilty in 1993
to distributing less than five grams of cocaine base (crack cocaine) within 1,000
feet of an elementary school and was sentenced to 200 months of imprisonment.
This court is now presented with Hickman’s appeal from the district court’s
denial of his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2).
He argues that the denial was improper because the district court erroneously
believed that it was prevented from giving Hickman the benefit of the amended

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-10360 Document: 00511283545 Page: 2 Date Filed: 11/03/2010

                                 No. 08-10360

guidelines based on the fact that he was sentenced as a career offender.
Hickman also challenges the validity of the career offender guidelines.
      Hickman “was not sentenced based on a sentencing range that was
subsequently lowered by the Sentencing Commission.”           United States v.
Anderson, 591 F.3d 789, 791 & n.8 (5th Cir. 2009) (internal quotations and
citation omitted). The district court was correct in concluding that Hickman was
not eligible for a reduction under § 3582(c)(2). See id. at 790-92. The instant
§ 3582 motion is not a proper vehicle for Hickman’s argument regarding the
career offender guidelines. See United States v. Whitebird, 55 F.3d 1007, 1011
(5th Cir. 1995).
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is GRANTED, and its alternate request for an
extension of time in which to file a brief is DENIED. Hickman’s motion for
appointment of counsel is also DENIED.




                                       2